Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 31, 2016

The Court of Appeals hereby passes the following order:

A17A0022. MICHAEL GREENWOOD v. THE STATE.

      Michael Greenwood was convicted of several offenses including theft by

taking in 2006. In March 2016, he filed a motion to modify his sentence. The trial

court denied his motion on April 13, 2016. Thereafter, Greenwood filed a motion in

arrest of judgment which the trial court considered to be a motion for reconsideration

and denied it on June 30, 2016. Greenwood filed a notice of appeal on July 29, 2016.

Pretermitting whether the trial court’s order is directly appealable, we lack

jurisdiction because Greenwood’s notice of appeal is untimely.

      A notice of appeal must be filed within 30 days of the entry of the order sought

to be appealed. See OCGA § 5-6-38 (a). “The proper and timely filing of a notice

of appeal is an absolute requirement to confer jurisdiction upon an appellate court.”

Perlman v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (citation and

punctuation omitted). The filing of a motion for reconsideration does not extend the

time for filing a notice of appeal, and the denial of such a motion is not directly

appealable. See State v. White, 282 Ga. 859, 860 (1) (655 SE2d 575) (2008); Bell v.
Cohran, 244 Ga. App. 510 (536 SE2d 187) (2000). Here, Greenwood filed his notice

of appeal 107 days after entry of the order he seeks to appeal. His appeal is therefore

untimely, and it is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             08/31/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.